NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2724-18T1

IN THE MATTER OF
JOHN P. WARNOCK
_____________________________

                Submitted November 16, 2020 – Decided December 3, 2020

                Before Judges Fasciale and Rothstadt.

                On appeal from the Department of Human Services,
                Division of Family Development, Office of Child
                Support Services.

                Fusco & Macaluso Partners, LLC, attorney for
                appellant (Amie E. Dicola, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent (Melissa H. Raksa, Assistant Attorney
                General, of counsel; Mark D. McNally, Deputy
                Attorney General, on the brief).

PER CURIAM

       John P. Warnock appeals from a January 14, 2019 final agency decision

by the Department of Human Services, Office of Child Support Services

(OCSS), which denied his challenge to its bank-account levy. Warnock's sole
contention is that this decision was arbitrary, capricious, and unreasonable. We

disagree and affirm.

      Warnock owes $31,549.08 in child support. On December 7, 2018, OCSS

obtained a levy on a bank account at Lakeland Bank. OCSS subsequently

notified Warnock of its levy, informed him that he could contest it, and provided

the contest form. Warnock filed a timely contest with OCSS, checking off the

"other" box and claiming the bank account's funds were proceeds from the sale

of his mother's home. As her durable power of attorney, Warnock claimed the

funds were used for his mother's financial obligations.

      OCSS acknowledged Warnock's contest, but requested additional

information, specifically: (1) proof of power of attorney over his mother's

financial obligations; (2) proof of the sale of her property; (3) the last three

months of bank statements including deposit slips; and (4) his last three pay

stubs. Warnock supplied this information on January 14, 2019, and on the same

day, OCSS issued its Notice of Contest Resolution and Right to Appeal. In the

Notice, OCSS denied Warnock's contest, giving two reasons: "1) [o]utstanding

arrears balance and 2) [f]ailure to pay child support as court ordered."

      Warnock appealed to us. OCSS filed a motion to remand seeking to

clarify its reasons for denying Warnock's contest, and on January 7, 2020, we


                                                                           A-2724-18T1
                                        2
granted that motion. On remand, OCSS issued a revised Notice of Contest

Resolution and Right to Appeal dated February 24, 2020, which denied the

contest and emphasized:

           The levy will continue. [Warnock] stated in [his]
           contest that [he is] Power of Attorney (POA) for [his]
           mother and [he] handle[s] her financial obligations,
           including those with funds obtained from the sale of her
           property. Section ii of the POA provided states that
           [he] can "conduct any business with any banking or
           financial institution . . . with respect to any of my
           accounts . . ." The "my" referring to [his] mother.
           Statements provided from the levied bank account were
           reviewed and found to be solely in [Warnock's] name.
           It is not an account in [his] mother's name that [he]
           accessed on her behalf nor is it a joint bank account.
           The proof of deposits provided were also reviewed but
           do not reflect the use of those funds for [his] mother's
           financial obligations. Therefore, the levy will continue.

     On appeal, Warnock raises the following point:

           POINT I

           THE COURT SHOULD REVERSE THE DENIAL OF
           . . . WARNOCK'S CONTEST OF THE NOTICE OF
           BANK LEVY AND OVERTURN THE LEVY UPON
           . . . WARNOCK'S ACCOUNT WITH [THE] BANK
           BECAUSE THE DECISION TO DENY THE CONTEST
           WAS      ARBITRARY,    CAPRICIOUS    AND
           UNREASONABLE,      GIVEN    THE    AMPLE
           DOCUMENTATION SUPPLIED BY . . . WARNOCK
           AND THE COMPLETE LACK OF ANY BASIS TO
           SUPPORT THE DENIAL OF THE CONTEST.



                                                                       A-2724-18T1
                                      3
      Our review of an administrative agency's final determination is limited.

Burlington Cty. Bd. of Soc. Servs. v. G.W., 425 N.J. Super. 42, 45 (App. Div.

2012). We will intervene "only in those rare circumstances in which an agency

action is clearly inconsistent with its statutory mission or with other State

policy." Brady v. Bd. Of Review, 152 N.J. 197, 210 (1997) (quoting George

Harms Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8, 27 (1994)). We should only

reverse when an agency's decision is "arbitrary, capricious, or unreasonable, or

[] not supported by substantial credible evidence in the record as a whole." In

re Stallworth, 208 N.J. 182, 194 (2011) (alteration in original) (quoting Henry

v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)).

      New Jersey enacted the New Jersey Child Support Improvement Act

(Support Improvement Act), pertinently N.J.S.A. 2A:17-56.53 and N.J.S.A.

2A:17-56.57, which authorizes the Department of Human Services (DHS) to

take action without a court order to recognize and enforce the authority of state

agencies, including the authority to "[s]ecure assets to satisfy [child support]

arrearages[.]"   N.J.S.A. 2A:17-56.53(g).      "The [Support Improvement Act]

authorizes DHS to conduct quarterly data matches with banks and other financial

institutions based on the obligor's social security number in order to identify

financial assets, and to freeze and seize the funds in order to satisfy child support


                                                                             A-2724-18T1
                                         4
arrears." Spuler v. Dep't of Human Servs., 340 N.J. Super. 549, 550 (App. Div.

2001) (citing N.J.S.A. 2A:17-56.53(g)(2), -56.57(d)).

      As an administrative agency, OCSS uses its authority to locate financial

assets when "non-custodial parents . . . who owe past due child support that

equals or exceeds the amount of support payable for three months and for which

no regular payments are being made." Id. at 551 (alteration in original) (quoting

N.J.S.A. 2A:17-56.57(a)). Once OCSS effectuates a bank levy freezing access

to funds, the child support obligor is given notice and instructed that he or she

may contest OCSS's action. See N.J.S.A. 2A:17-56.57(d).

      Here, OCSS had the statutory authority to levy the bank account, and it

provided Warnock with a notice of levy, as well as the contest form. After

Warnock contested by claiming the funds were proceeds from the sale of his

mother's home and for her care, OCSS requested further information, which it

reviewed prior to issuing its Notice of Contest Resolution and Right to Appeal.

On remand, OCSS issued a revised Notice and clarified its reasoning for denying

Warnock's contest. Warnock failed to address the revised notice in his merits

brief. Moreover, there is no evidence in this record establishing that his mother

jointly owns the bank account, nor evidence showing that the charges in the bank

statements were for his mother's care. Applying our settled standard of review,


                                                                         A-2724-18T1
                                       5
we therefore conclude OCSS did not act arbitrarily, capriciously, or

unreasonably.

     Affirmed.




                                                             A-2724-18T1
                                 6